[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 29, 2011 Fiscal Year: During the Seventeenth Term (From November 1, 2010 to April 30, 2011) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government & Agency Mortgage Obligations United States 864,258,327 64.59 Mortgage-Backed Securities United States 527,037,092 39.39 Corporate Bonds and Notes United States 307,003,057 22.94 United Kingdom 20,291,591 1.52 France 7,434,549 0.56 Australia 6,880,609 0.51 Sweden 5,149,794 0.38 Spain 4,662,548 0.35 Canada 4,024,603 0.30 Brazil 2,626,886 0.20 Switzerland 2,400,069 0.18 Netherlands 2,168,040 0.16 Portugal 1,888,004 0.14 Bermuda 1,478,473 0.11 Luxembourg 1,333,030 0.10 Norway 1,320,696 0.10 Qatar 1,106,350 0.08 Germany 853,788 0.06 Sub-total 370,622,087 27.70 Short-Term Investments United States 136,427,701 10.20 Asset Backed Securities United States 114,469,370 8.55 Purchased Options United States 24,986,716 1.87 Municipal Bonds and Notes United States 4,165,410 0.31 Foreign government bonds and notes South Korea 826,413 0.06 Hungary 812,047 0.06 Sub-total 1,638,460 0.12 Senior Loans United States 1,043,815 0.08 U.S. Treasury Obligations United States 403,439 0.03 Cash, Deposit and Other Assets (706,962,802) (52.83) (After deduction of liabilities) Total 1,338,089,615 100.00 (Net Asset Value) (JPY108,225 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 80.88 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2011. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not - 2 - equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4: Details of the rating for the bonds invested by the Fund as of the end of May, 2011 are as follows: CCC and Not Rating AAA AA A BBB BB B below rated Total Percentage (%) 62.87 4.64 10.45 15.11 2.71 3.80 2.52 -2.10 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2011 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2010 End of June 203,324 16,445 6.72 544 July 206,479 16,700 6.77 548 August 213,332 17,254 6.84 553 September 219,280 17,735 6.78 548 October 222,916 18,029 6.74 545 November 225,685 18,253 6.69 541 December 225,777 18,261 6.63 536 2011 End of January 220,577 17,840 6.65 538 February 219,842 17,781 6.70 542 March 206,311 16,686 6.69 541 April 202,719 16,396 6.77 548 May 197,052 15,938 6.81 551 (b) Record of Distributions Paid (Class M Shares) Period Amount of Dividend paid per Share 7th Fiscal Year (11/1/2000-10/31/2001) $0.401 (JPY 32) 8th Fiscal Year (11/1/2001-10/31/2002) $0.338 (JPY 27) 9th Fiscal Year (11/1/2002-10/31/2003) $0.240 (JPY 19) 10th Fiscal Year (11/1/2003-10/31/2004) $0.183 (JPY 15) 11th Fiscal Year (11/1/2004-10/31/2005) $0.197 (JPY 16) 12th Fiscal Year (11/1/2005-10/31/2006) $0.273 (JPY 22) 13th Fiscal Year (11/1/2006-10/31/2007) $0.306 (JPY 25) 14th Fiscal Year (11/1/2007-10/31/2008) $0.448 (JPY 36) 15th Fiscal Year (11/1/2008-10/31/2009) $0.456 (JPY 37) 16th Fiscal Year (11/1/2009-10/31/2010) $0.472 (JPY 38) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2009 up to and including June 2011 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2009 End of July 0.038 3.073 7/20/09 5.95 481 August 0.038 3.073 8/18/09 6.12 495 September 0.038 3.073 9/18/09 6.26 506 October 0.038 3.073 10/19/09 6.48 524 November 0.038 3.073 11/18/09 6.56 531 December 0.038 3.073 12/18/09 6.55 530 2010 End of January 0.038 3.073 1/15/10 6.62 535 February 0.037 2.993 2/18/10 6.65 538 March 0.042 3.397 3/18/10 6.72 544 April 0.042 3.397 4/19/10 6.76 547 May 0.042 3.397 5/18/10 6.72 544 June 0.042 3.397 6/18/10 6.70 542 July 0.042 3.397 7/19/10 6.76 547 August 0.037 2.993 8/18/10 6.85 554 September 0.037 2.993 1/21/04 6.78 548 October 0.037 2.993 10/18/10 6.78 548 November 0.033 2.669 11/18/10 6.68 540 December 0.033 2.669 12/17/10 6.60 534 2011 End of January 0.033 2.669 1/18/11 6.66 539 February 0.033 2.669 2/17/11 6.66 539 March 0.028 2.265 3/18/11 6.73 544 April 0.028 2.265 4/15/11 6.73 544 May 0.027 2.184 5/18/11 6.82 552 June 0.027 2.184 6/20/11 6.80 550 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/10 - 5/31/11 8.53 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2010 and the Ending NAV means net asset value per share on the end of May, 2011. - 4 - II RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2011 and number of outstanding shares of the Fund as of the end of May, 2011 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 8,982,464 10,492,054 28,952,327 (In Japan) (8,254,700) (9,850,000) (26,772,000) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2011): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2011): $104,857,985 (approximately JPY 8.5 billion) † † Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Investor Services, Inc., to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2011, the Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of nearly $70 billion): (As of the end of May, 2011) Name of Number of the Total Net Asset Value Country Principal Characteristics Funds ($ million) Closed-end bond fund 5 $2,648.47 Open-end balanced fund 16 $17,000.36 U.S.A. Open-end bond fund 35 $26,365.79 Open-end equity fund 49 $23,950.93 Total 105 $69,965.55 - 6 - (3) Miscellaneous a. Fund: There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. b. Investment Management Company: In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from the Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company's ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Except for the above, there has been, or is, no litigation or fact which caused or would cause, a material effect on the Investment Management Company during the six months before the filing of this report. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 29, 2011 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 275 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 80.88 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2011. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 6, 2011 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Record of Changes in Net Assets (Class M Shares) (a) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) (d) Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) With respect to Section III. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. Outline of the Management Company B. Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (3) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2011): (approximately JPY billion) † 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 † † Unaudited. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2011): (approximately JPY billion) † † Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 2. INVESTMENT POLICY (3) Management Structure of the Fund: [Before Amendment] - Omitted.- - 4 - Portfolio managers. The officers of the Investment Management Company identified below are primarily responsible for the day-to-day management of the Fund's portfolio. Portfolio Joined Employer Positions Over Past Five Years Managers Fund Rob A. The Investment Management Head of Fixed Income Bloemker Company Previously, Deputy Head of Investments 1999-Present Carl D. Bell 2008 The Investment Management Team Leader, Structured Credit Company Previously, Team Member, Mortgage/Asset Backed 1998-Present Securities Team Kevin F. 2005 The Investment Management Team Leader, High Grade Credit and Emerging Markets Murphy Company Debt 1999-Present Previously, Investment Strategist Michael V. 2007 The Investment Management Team Leader, Liquid Markets Salm Company Previously, Mortgage Specialist 1997-Present Raman 2005 The Investment Management Team Leader, Portfolio Construction Srivastava Company Previously, Portfolio Construction Specialist; 1999-Present Quantitative Analyst (Note) The above information is as of the end of February , 2011, and may change in the future. - Omitted.- [After Amendment] - Omitted.- Portfolio managers. The officers of the Investment Management Company identified below are primarily responsible for the day-to-day management of the Fund's portfolio. Portfolio Joined Employer Positions Over Past Five Years Managers Fund Carl D. Bell 2008 The Investment Management Team Leader, Structured Credit Company Previously, Team Member, Mortgage/Asset Backed 1998-Present Securities Team Kevin F. 2005 The Investment Management Team Leader, High Grade Credit and Emerging Markets Murphy Company Debt 1999-Present Previously, Investment Strategist Michael V. 2007 The Investment Management Team Leader, Liquid Markets Salm Company Previously, Mortgage Specialist 1997-Present Raman 2005 The Investment Management Team Leader, Portfolio Construction Srivastava Company Previously, Portfolio Construction Specialist; 1999-Present Quantitative Analyst (Note) The above information is as of the end of May , 2011, and may change in the future. - Omitted.- - 5 - 4. FEES AND TAXES (3) Management Fee, etc.: (b) Custodian Fee and Charges of the Investor Servicing Agent [Before Amendment] - Omitted.- Putnam Investor Services, Inc. is the Fund's Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, Inc. is determined on the basis of the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Effective August 1, 2009 through at least July 31, 2010 , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Fund's average assets. - Omitted.- [After Amendment] - Omitted.- Putnam Investor Services, Inc. is the Fund's Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, Inc. is determined on the basis of the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, 2012 , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Fund's average assets. - Omitted.- Attachment A: With respect to Attachment, the relevant information from March 2011 to June 2011 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2011 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2011 January 0.033 1/19/2011 6.64 February 0.033 2/18/2011 6.63 [After Amendment] - 6 - Net asset value per share as at the ex-dividend date: (From December 1994 to June 2011 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2011 January 0.033 1/19/2011 6.64 February 0.033 2/18/2011 6.63 March 3/21/2011 April 4/18/2011 May 5/19/2011 June 6/21/2011
